Mr. Justice Brown delivered the opinion of the court. Abstract of the Decision. Judgment, § 405*—when decree in equity no bar to action for brokers' commissions. In an action to recover commissions for the sale or exchange of real estate wherein the plaintiffs have established a prima facie case, a decree in a cause in equity to which the plaintiffs were not parties, nor by which they were bound because in privity with or represented by the actual parties, held not admissible to bar plaintiffs’ right to recover where there is no evidence connecting the plaintiffs with the decree so as to make it binding on them.